DALLAS, Circuit Judge.
The appellant imported merchandise which he claims should have been classified under paragraph 340 of the tariff act of June 24, 1897, as “lace window curtains, * * * finished or unfinished, made upon the Nottingham lace-curtain machine, or on the Nottingham warp machine.” The fact, however, is that these curtains, as imported, were only partially made on a Nottingham machine. They were in part manufactured — not merely “finished” — upon another and entirely distinct machine, which greatly enhanced their value. Upon this ground the board of general appraisers overruled the protest which was made against their classification and assessment under paragraph 339 of the same act; and as, in my opinion, this decision was clearly correct, it is affirmed.